Lehman Brothers Global Financial Services Conference September 8, 2008 Discussion Topics § Company Profile and Business Focus § Key 2008 Business Priorities § Highlights of Second Quarter 2008 § Balance Sheet Composition and Credit Quality 2 Company Profile NewAlliance is a regional community bank with a significant southern New England presence: § Approximately $8.3 billion in assets and $4.3 billion in deposits; § 89 branches in Connecticut and Massachusetts; § 3rd largest bank headquartered in Connecticut; 4th largest in New England; § Dominant market share in its core markets; § Balance sheet growth driven by strong sales culture and acquisitions; § Strong capital - - Tier 1 leverage of 11.2%. 3 Building the NewAlliance Franchise [Map] 4 2008 Business Priorities PRIORITY Build revenue momentum; PRIORITY Invest in technology and breadth of business capabilities; PRIORITY Maintain vigilant risk management focus; PRIORITY Deploy capital opportunistically. 5 Consolidated
